Case: 14-60185       Document: 00513063254         Page: 1     Date Filed: 06/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                     No. 14-60185                             June 2, 2015
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

JEANETH GUADALUPE LEMUS, also known as Janet Guadalupe Guevara,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A095 031 717


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Jeaneth Guadalupe Lemus, a native and citizen of El Salvador,
challenges the Board of Immigration Appeals’ (BIA) dismissing her appeal
from the Immigration Judge’s (IJ) denial of her application for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). Lemus claims the BIA erred in determining: her application for asylum
was time barred; and she was ineligible for withholding of removal and relief


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60185    Document: 00513063254     Page: 2   Date Filed: 06/02/2015


                                 No. 14-60185

under CAT.    In reviewing the BIA’s decision, we consider the underlying
decision of the IJ to the extent that, as in this instance, it influenced that by
the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
      In claiming the BIA erred in determining her asylum application as time
barred, Lemus maintains her belated filing is excused because of “changed
circumstances” in El Salvador, i.e., an increase in gang violence. Whether the
BIA improperly weighed or ignored evidence regarding changed-conditions in
El Salvador, or whether the evidence established changed country conditions,
are questions of fact, and do not raise a constitutional or legal question. See
Nakimbugwe v. Gonzales, 475 F.3d 281, 284 & n.1 (5th Cir. 2007). Accordingly,
the asylum claim is dismissed for lack of jurisdiction. See Zhu, 493 F.3d at
594–95.
      The BIA’s determination that an alien is not eligible for withholding of
removal or relief under CAT is reviewed under the substantial-evidence
standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). The BIA’s
determination will be reversed only if “the evidence compels us to do so”. Zhu,
493 F.3d at 594.
      Lemus asserts she is entitled to withholding of removal because she
established she suffered past persecution (domestic abuse) by her former
partner, Salazar, and has a well-founded fear that he will resume abusing her
on return.    Lemus also claims she has shown a pattern or practice of
persecution against victims of domestic violence in El Salvador.
      The evidence does not compel a finding that, even if Lemus suffered past
persecution due to her membership in a particular social group, she has a well-
founded fear of future persecution. See, e.g., Zhu, 493 F.3d at 594; Roy v.
Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004); see also 8 C.F.R. § 1208.16(b)(1).
She has not shown a likelihood of future persecution because she has not been



                                       2
     Case: 14-60185   Document: 00513063254     Page: 3   Date Filed: 06/02/2015


                                 No. 14-60185

in a relationship with Salazar since 1995, when she married her current
husband; the most recent incident of abuse by Salazar occurred in 1999, after
her husband had left the country; no evidence supports finding Salazar
continues to be interested in harming Lemus; and nothing shows Lemus could
not live elsewhere in El Salvador. See § 1208.16(b). Likewise, the evidence
does not compel a finding that Lemus demonstrated a pattern or practice of
persecution. See Zhu, 493 F.3d at 594.
       While evidence reflects there are problems in El Salvador regarding the
treatment of women, the record supports its government has implemented
measures to combat the issue; thus, the evidence does not support that the
government countenances violence against women such that there is organized
and pervasive persecution of domestic-violence victims. See 8 C.F.R. § 1208.13
(b)(2)(iii).
       For purposes of relief under CAT, Lemus similarly fails to show the
evidence compels finding she is more likely than not to be tortured if she
returns to El Salvador. See Zhu, 493 F.3d at 594; 8 C.F.R. § 208.16(c)(2). She
has not shown the probability that: Salazar, a non-state actor, would commit
abuse rising to the level of torture; and the government would acquiesce in it.
See Chen, 470 F.3d at 1141; 8 C.F.R. § 208.18(a)(1). Thus, the BIA’s conclusion
that Lemus was not eligible for relief under CAT is supported by substantial
evidence. See Zhu, 493 F.3d at 594; Chen, 470 F.3d at 1143.
       DISMISSED in part; DENIED in part.




                                      3